Non-Final Action
Multiple Embodiments - Restriction Not Required
This application discloses the following embodiments:
Embodiment 1 – Figs. 1.1-1.6, directed to a car.
Embodiment 2 – Figs. 2.1-2.7, directed to the design of Embodiment 1 with the lower portions of the front and rear bumper and side panels disclosed with a darker contrast value.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same in that the only difference is the use of darker contrast material in portions of the second embodiment which is considered to be an obvious variation under relevant case law. Accordingly, they are being retained and examined in the same application. Any rejection of one embodiment over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.
Claim Rejection -– 35 USC 171
The claim is provisionally rejected under 35 USC 171 on the ground of double patenting since it is claiming the same design as that claimed in copending Application No. 35/512184. This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Applicant is advised that a terminal disclaimer may not be used to overcome a “same invention” type double patenting rejection. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP 804.02

    PNG
    media_image1.png
    483
    1431
    media_image1.png
    Greyscale

Conclusion
In conclusion this application stands provisionally rejected under 35 USC 171 for double patenting.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this letter.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913